Citation Nr: 0305606	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-15 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee tendonitis.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar fascitis with little toe numbness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1994 to January 1998.  This case is before the Board 
of Veterans Appeals (Board or BVA) on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated in October 2002, the veteran indicated that he wanted 
to appear personally for a hearing at a local VA office 
before a Member of the Board.  In a November 2002 
communication to VA, the veteran indicated that he wished to 
withdraw his request for a Travel Board hearing and that he 
wished, instead, for a live satellite videoconference hearing 
at the Los Angeles RO before a member of the BVA, in 
Washington, D. C. 

The veteran was scheduled for a videoconference hearing on 
February 24, 2003, but that hearing had to be rescheduled.  
Subsequently, his representative indicated that the veteran 
would prefer a Travel Board hearing at the RO rather than a 
rescheduled videoconference hearing.  

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  In light of the 
foregoing, the case is remanded to the RO for the following:

The veteran should be scheduled for a 
hearing before a traveling Member of the 
Board at the Los Angeles, California RO.  

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




